Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 1 of 21 PageID# 2763




                            Exhibit A
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 2 of 21 PageID# 2764



                                81,7 ' 67$7 6 ',675,&7 &2857
                                 $67 51 ',675,&7 2 9,5 ,1,$
                                    $OH D GULD 'LYLVLR




          621   086,&   17 57$,10 17 HW DO
                           3ODL WLIIV

                 YV                                       &DVH 1R             FY


          &2; &20081,&$7,216 ,1&    HW DO
                         'HIH GD WV




                                       $5,1     21 027,216


                                       HEUXDU


                        HIRUH    -RK      $ GHUVR         8 6    0DJ     -XGJH




          $33 $5$1& 6

          0DWWKHZ - 2SSH KHLP 6FRWW $            HEUDN     D G -HIIUH         0     RXOG
          &RX VHO IRU WKH 3ODL WLIIV

          7KRPDV 0   XFKD D D G -H LIHU $                ROL YHDX
          &RX VHO IRU WKH 'HIH GD WV




                                                 1RU D     /L   OO   2 5 86   ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 3 of 21 PageID# 2765



          WKHUH LV D ORW RI ZRUN L YROYHG                 $ G ZH GR        W WKL N LW V

          UHOHYD W      $ G VR       ZH WKL N WKDW V D IDLU FRPSURPLVH

                        ,    WHUPV RI WKH X LTXH          XPEHU       WKH ,&206        XPEHU       WKH

          VXJJHVW    RZ      HYH    WKRXJK ZH YH KDG GLVFXVVLR V EHIRUH DERXW

          XVL J D VHSDUDWH          XPEHU WR SURWHFW WKH LGH WLW                RI WKH

          FXVWRPHUV

                        7     &2857     :HOO      ZKDW         JLYL J WKHP WKH ,&206

           XPEHU GRHV        W JLYH D       ERG   WKH LGH WLW         RI D    ERG          , PHD

          WKDW LV D     XPEHU WKDW LI , ORRNHG DW               , ZRXOG KDYH           R LGHD ZKR

          WKDW UHODWHV WR          ULJKW"

                        05     8& $1$1        &RUUHFW     R    LWV IDFH             XW RXU FOLH W

          WHOOV XV WKDW WKDW          XPEHU FD        EH XWLOL HG WR WUDFN WKH LGH WLW

          RI WKH FXVWRPHU          D G WKDW V ZKDW

                        7     &2857     :HOO      D    ,3 DGGUHVV FD          EH XVHG WR GR

          WKDW WRR    ULJKW"

                        05     8& $1$1        1RW DV HDVLO       DFFRUGL J WR RXU FOLH W

           XW WKDW V ZKDW WKH          YH DGYLVHG XV           RXU     R RU         7KDW V WKH

          R O   UHDVR

                        ,W V       RW WR IUXVWUDWH WKH HIIRUW RI WKH SODL WLIIV

          ,W V MXVW VRPHWKL J ZH EHOLHYH LV                HFHVVDU         WR SURWHFW RXU

          FXVWRPHUV     LGH WLW       RU WR PDNH LW DV VDIH DV SRVVLEOH

                        $ G ZH GR       W WKL N LW V UHDOO            UHOHYD W EHFDXVH ZH

          GR    W WKL N WKHVH ,&206          XPEHUV DUH IORDWL J DURX G L                  D ORW RI

          H PDLOV E     ZKLFK WKH       KDYH JRW WR FR          HFW WKH H PDLOV WR WKLV

                        , PHD       WKH ZKROH LVVXH KHUH LV UHDOO                   WKH    ZD WHG




                                                       1RU D     /L   OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 4 of 21 PageID# 2766



           XPEHUV        7KH      ZD W WR VKRZ WKDW WKH         KDG                     VXEVFULEHUV WR

          ZKRP WKH       VH W      RWLFHV DERXW D G                        RWLFHV        1RZ WKH

          ZD W PRUH       RWLFHV WR WU        WR VKRZ WKH       DOO HTXDWH ZLWK

          L IUL JHPH W         D G WKH       SXW XV R      RWLFH         WR H KD FH WKHLU

          GDPDJHV

                         6R WKLV      XPEHU LV      RW UHDOO        UHOHYD W             ,W V MXVW

          WKDW WKH       ZD W WR FUHDWH D FKDUW ZLWK DOO WKHVH                          XPEHUV

                         7        &2857    :HOO    LW V PRUH ZRUN IRU               RX WR KDYH WR

          GR VRPHWKL J WR UHSODFH WKDW                XPEHU     LV WKDW ULJKW"

                         05        8& $1$1     , GR     W WKL N LW LV EHFDXVH ZH UH

          JRL J WR FUHDWH D GLIIHUH W W SH RI IRUPDWWHG VFUHH                                  VKRW   $ G

          VR    LW ZRXOG MXVW OHDYH WKDW RII

                         $JDL       ZH ZRXOG KDYH        R SUREOHP ZLWK JLYL J LW LI ZH

          GLG   W WKL N LW ZDV D             LVVXH D G LI ZH WKRXJKW LW ZDV UHDOO

          UHOHYD W       , GR       W VHH WKLV     RWLR     WKDW WKLV            XPEHU LV JRL J WR

          FR    HFW WKHP WR DOO WKHVH H PDLOV D G WKH                      ZLOO EH DEOH WR

          GHSRVH SHRSOH DERXW -RH -R HV ZKR L IUL JHG L                                   D G

          D G        R   WKHLU FRS ULJKWV D G WKH               R        VRPH RWKHU FRS ULJKWV

          , MXVW GR      W WKL N WKHUH LV H PDLOV RXW WKDW WKHUH WKDW DUH

          OLNH WKDW          6R

                         7        &2857    $OO ULJKW       /HW PH              ZKDW LV WKH SXUSRVH

          RI    RX   HHGL J WR KDYH WKH ,&206              XPEHU DV RSSRVHG WR MXVW VRPH

          X LTXH LGH WLILHU WKDW              RX N RZ WKDW          RX N RZ         WKDW UHODWHV WR

          WKLV LVVXH ZLWK WKLV ,3 DGGUHVV                 RU ZKDWHYHU"

                         05          5$.      HV    RXU    R RU           , ZRXOG OLNH WR D VZHU




                                                        1RU D       /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 5 of 21 PageID# 2767



          WKDW   D G DOVR UHVSR G WR D FRXSOH RI RWKHU WKL JV YHU

          EULHIO

                         6R , WKL N WKH VWDUWL J SRL W VKRXOG EH R                          &R   WR

          MXVWLI    ZK       LW    HHGV WR FKD JH WKH           XPEHU        URP RXU

          SHUVSHFWLYH         WKH UHDVR      ZH ZD W WKH        XPEHU LV WKDW V KRZ LW V

          UHFRUGV H LVW L           WKH     RUPDO FRXUVH          PDLO 0D         FLWH WR LW

                         $ G PRUH LPSRUWD WO            ZKH      ZH ZRUN ZLWK ZLW HVVHV L

          GHSRVLWLR V         WKH    UH     RW JRL J WR X GHUVWD G VRPH X LTXH                   XPEHU

          WKDW :L VWR             6WUDZ    DVVLJ V WR WKLV             7KH   ZLOO X GHUVWD G

          WKH    ZLOO X GHUVWD G D           ,&206 ILHOG

                         $ G ZKH      ZH SXW D ZLW HVV R           WKH VWD G DW WULDO

          ZH UH JRL J WR ZDON WKURXJK WKH L WHUUHODWHG HVV RI WKH UHYH XH

          L IRUPDWLR         IURP LWV IL D FLDO GDWDEDVH ZLWK WKH                     RWLFH GDWD

          IURP LWV &$76 GDWDEDVH

                         $ G WKH LGHD WKDW VRPHKRZ WKLV FRXOG EH XVHG WR

          LGH WLI    D VXEVFULEHU LV UHDOO              MXVW SUHSRVWHURXV              ,W V D

          L WHU DO GDWDEDVH ,'              XPEHU ZLWKL     &R         ,W V      RW WKH

          FXVWRPHU V DFFRX W              XPEHU R   WKHLU ELOOL J VWDWHPH W                  7KLV LV

          MXVW D    L WHU DO X LTXH VHULDO              XPEHU WKH        KDYH DVFULEHG WR D

          VXEVFULEHU IRU SXUSRVHV RI FURVV UHIHUH FL J WKL JV L WHU DOO

                         6R         D G WKHUH LV     R GHFODUDWLR            L   WKH &RXUW DERXW

          ULVNV RI GLVFORVXUH RI VRPHR H V SHUVR DO LGH WLW                           IURP WKLV

                         7        &2857     :HOO    R   WKHUH LV VRPH L IRUPDWLR                 DERXW

          WKHLU EHL J FR FHU HG DERXW WKH SHUVR DO LGH WLI L J

          L IRUPDWLR         EHL J L FOXGHG          XW , X GHUVWD G             RXU DUJXPH W




                                                        1RU D     /L    OO   2 5 86   ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 6 of 21 PageID# 2768



                      05       5$.      HV       RXU     R RU         $ G WKDW        RI FRXUVH

          WKDW L IRUPDWLR      WKRXJK LV DERXW ZKDW FRXOG EH VXEVXPHG ZLWKL

          WKH WLFNHWV      ,W KDV     RWKL J WR GR ZLWK WKH SHUVR DO                       DWXUH RI

          D   ,&206 ,'

                      $ G &R    V FRX VHO MXVW PH WLR HG WKDW WKHUH LV VRPH

          EXUGH   L YROYHG KHUH       7KHUH LV         R DUWLFXODWHG EXUGH                 L

          SURGXFL J D VXPPDU       OHYHO L IRUPDWLR                  RU D      EXUGH       L YROYHG

          L   JRL J EDFN WR           YHUVXV

                      $ G DV    RXU    R RU VHL HG R            DOUHDG         WKHLU FKD JL J

           RUPDO FRXUVH E      DVVLJ L J D SUR                XPEHU WR LW WKDW              RX

          N RZ     WKDW R O    FUHDWHV PRUH ZRUN               6R

                      7    &2857      $OO ULJKW          2ND           RU LWHP        XPEHU        ,

          DP JRL J WR JR DKHDG

                      05       5$.     2K       $ G      RXU     R RU       WKH R O        RWKHU

          WKL J , ZRXOG OLNH WR VD          R   WKLV      LI ZH FRXOG            LV DW WKH ODVW

          KHDUL J SODL WLIIV ZHUH UHTXLUHG E                  &RXUW RUGHU WR SURGXFH

          KLVWRULFDO UHYH XH GDWD R          LWV WUDFNV DW LVVXH L                   WKH FDVH

          JRL J EDFN WR

                      6R WKHUH VHHPV WR EH VRUW RI D SDUDOOHO WKDW ZH ZRXOG

          OLNH WR NHHS FR VLVWH W

                      7    &2857      :HOO      UHYH XH GDWD D G FRPSODL WV DUH

          DSSOHV D G RUD JHV

                      05       5$.      HV       RXU     R RU

                      7    &2857      2ND       $     WKL J HOVH"

                      05       5$.     1R       RXU    R RU




                                                      1RU D     /L    OO    2 5 86   ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 7 of 21 PageID# 2769



                      7      &2857     $OO ULJKW       2    LWHP      XPEHU          , P JRL J

          WR UHTXLUH WKDW WKH         SURGXFH WKH L IRUPDWLR             ZLWK WKH ,&206 ,'

          $ G WKDW WKH WLPH SHULRG ZLOO EH                  WKURXJK

                      2ND      6R WKDW WDNHV FDUH RI LWHP                 XPEHU

                      'R     RX ZD W WR JR       RU        H W"      :KLFK

                      05        5$.      HV      RXU   R RU

                      7      &2857     /HW V GR WKH UHYH XH R H

                      05        5$.      HV      RXU   R RU         6R DV , PH WLR HG D

          OLWWOH ZKLOH DJR      WKH FDVH      RI FRXUVH       LV DERXW &R           V FR WL XHG

          SURYLVLR    RI VHUYLFH WR VXEVFULEHUV LW N HZ ZHUH H JDJHG L

          L IUL JHPH W       $ G ZKDW ZH ZD W WR EH DEOH WR GR LV WR

          FRUUHODWH ZKDW &R      N HZ DERXW WKRVH VXEVFULEHUV                     L IUL JHPH W

          DOR J ZLWK &R      V UHFHLSW RI UHYH XHV IURP WKRVH L IUL JHUV

                      $ G KHUH &R       KDV       RX N RZ          LW V X FOHDU          TXLWH

          IUD NO     SXW L    GHFODUDWLR V WKDW ZH WKL N                    RX N RZ        WKH

          SXUSRVH RI D GHFODUDWLR        LV    RI FRXUVH           WR FODULI       D G SXW WKH

          SDUWLHV D G WKH &RXUW L        D SRVLWLR         WR UHVROYH WKH GLVSXWH                 :H

          WKL N WKDW WKHVH GHFODUDWLR V ZHUH PRUH GHVLJ HG WR MXVW RSSRVH

          WKH GLVFRYHU      UDWKHU WKD    FODULI       ZKDW WKH          KDYH D G KRZ WKH

          KDYH LW

                       XW ZKHWKHU WKH         FDOO LW UHYH XH L IRUPDWLR                  RU

          ELOOL J L IRUPDWLR           RX N RZ    &R   N RZV ZKDW LWV VXEVFULEHUV

          SDLG WR LW RYHU WLPH

                      7      &2857     :HOO   LW N RZV ZKDW LW ELOOHG                    D G DW

          OHDVW LW LV L GLFDWL J WKDW LW FD            WUDFN RU LW LV FR WDL HG L




                                                   1RU D      /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 8 of 21 PageID# 2770



          WKH ,&206 V VWHP ZKDW ZDV ELOOHG                   $ G ZKHWKHU WKH               GR    W

          FROOHFW R    WKHLU ELOOV RU            RW    , GR       W N RZ           XW      RX N RZ

          DSSDUH WO    WKH    DUH WU L J WR PLVWDNH D GLVWL FWLR                           DV WR ZKDW

          ZDV ELOOHG D G ZKDW DUH UHYH XHV

                       05          5$.      HV        RXU    R RU         XW LI , FRXOG H SRX G

          R    WKDW VOLJKWO    EHFDXVH , WKL N LW V D OLWWOH PRUH UHIL HG

          WKD   WKDW EDVHG R        KRZ WKH      EULHIHG LW

                       6R R    WKH R H KD G WKH              VD     ZH GR         W WUDFN RU

          PDL WDL    UHYH XH L IRUPDWLR           L     WKLV ,&206 GDWDEDVH                     $W WKH

          VDPH WLPH WKH       VD     , GR    W KDYH WKH H DFW ZRUGV L                      IUR W RI

          PH    EXW ZKDW ZH KDYH KHUH            ZH GR      W PDL WDL           FRPSOHWH UHYH XH

          L IRUPDWLR        $ G WKDW GDWDEDVH ODFNV L IR                       H W IRU DFFXUDWHO

          FDOFXODWL J UHYH XH

                       7     &2857       'RHV LW PDNH D             UHDO GLIIHUH FH WR                RX

          ZKHWKHU LW V ELOOL J L IRUPDWLR                   RU UHYH XH L IRUPDWLR "                  :H UH

           RW JHWWL J GRZ      WR        RX N RZ        LFNHOV D G GLPHV KHUH

                       05          5$.    2I FRXUVH           RXU        R RU      2I FRXUVH          RXU

           R RU

                       7     &2857       $ G LI VRPHERG            GLG     W SD          WKHLU ELOO R H

          PR WK D G WKH       SDLG LW WKH         H W PR WK         D G WKH          PD EH KDG WR

          KDYH D    L WHUHVW FKDUJH RU VRPHWKL J

                       05          5$.      HV        RXU    R RU        ULJKW

                       7     &2857       7KLV LV       RW JRL J WR JHW L WR WKH

          JUD XODU    DWXUH RI WKRVH NL GV RI WKL JV

                       05          5$.    5LJKW        5LJKW        :HOO        FRPH DW WULDO WKH




                                                        1RU D       /L    OO    2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 9 of 21 PageID# 2771



           R GRXEW ZLOO DWWDFN XV IRU RXU H SHUWV D G RXU XVH ZLWK WKHLU

          ZLW HVVHV     $ G ZKH     ZH WU    D G FDOFXODWH WKH VXP WRWDO RI ZKDW

          &R    UHFHLYHG IURP WKHVH VXEVFULEHUV WKDW LW N HZ ZHUH H JDJHG

          L    L IUL JHPH W    LW    R GRXEW LV JRL J WR WU             WR EHDW XV XS

          VD L J LW GRHV       W DFFXUDWHO   UHIOHFW ZKDW LW UHFHLYHG

                        XW R    WKH ELOOL J L IRUPDWLR             LW GRHV VD          WKDW WKH

          OHGJHU VLGH RI WKDW V VWHP L FOXGHV           RW MXVW ZKDW LW ELOOHG

          EXW DOVR L IRUPDWLR       DERXW DFFRX WV UHFHLYDEOH D G FUHGLWV

                       6R LW V X FOHDU WR XV WKH        RPH FODWXUH WKH                UH XVL J

          DERXW      DERXW UHYH XH YHUVXV ELOOL J                $ G LI WKH       ZD W WR

          SURGXFH ELOOL J L IRUPDWLR         L VWHDG RI UHYH XH L IRUPDWLR                    LI

          WKH   OO     LI WKH     OO VWLSXODWH ULJKW        RZ WKDW WKH           ZR    W DW D

          WULDO VD     WKDW ZKDW WKH     DFWXDOO   UHFHLYHG LV OHVV WKD                 ZKDW

          WKH V VWHP UHIOHFWV R       ELOOL J   WKDW V IL H ZLWK XV

                        RX N RZ     EXW WKH ERWWRP OL H LV             LW N RZV ZKR WKHVH

          VXEVFULEHUV DUH       ,W KDV L IRUPDWLR       R        KRZ LW EH HILWWHG IURP

          WKHVH VXEVFULEHUV IL D FLDOO

                       $ G     RX N RZ   WKH L IRUPDWLR            &R     VD V LW V R O        RI

          PDUJL DO UHOHYD FH        1RWKL J FRXOG EH IXUWKHU IURP WKH WUXWK

          WKD   WKDW    , PHD       WKLV JRHV VTXDUHO       DW D        XPEHU RI FRUH

          LVVXHV L     WKH FDVH

                        RX N RZ     WKHUH LV D GLIIHUH FH EHWZHH                 XV D G &R     V

          FRX VHO L    RXU YLHZV RI KRZ WR SURYH WKH IL D FLDO L WHUHVW

          SUR J RI YLFDULRXV L IUL JHPH W          :H WKL N ZKH              LW GHFLGHV WR

          NHHS D VXEVFULEHU UDWKHU WKD        WHUPL DWL J LW              REYLRXVO      DOO




                                                1RU D       /L    OO    2 5 86   ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 10 of 21 PageID# 2772



           WKDW LOO JRWWH      UHYH XH DIWHU WKDW LV D GLUHFW IL D FLDO

           EH HILW

                         XW ZLWKRXW HYH       GHOYL J L WR WKDW LVVXH                  ZKLFK LV D

           OLWWOH PRUH OHJDOO      GH VH      &R    KDV      R DUJXPH W DJDL VW ZK              WKH

           L IRUPDWLR    ZH VHHN LV      W VXSHU VWUR JO            UHOHYD W WR WKH

           VWDWXWRU    GDPDJHV LVVXHV RI &R          V SURILWV DV ZHOO DV &R                V

            RX N RZ    WKH   HHG WR GHWHU &R

                        $ G ZH    HHG WR VHH        RW MXVW WKH DJJUHJDWH &R                JRW

           IURP WKHVH VXEVFULEHUV LW N HZ ZDV L IUL JHPH W                        EXW WKH

           FRUUHODWH LW DJDL VW LWV GHFLVLR V                RW WR WHUPL DWH WKHP

           7KDW V L FUHGLEO      SRZHUIXO HYLGH FH           D G LW V ZK          &R     UHDOO

           GRHV    W    GRHV     W ZD W WR SURGXFH WKDW

                        $ G TXLWH IUD NO           LW FLWHV          RX N RZ        LW JRHV R

           L   LWV GHFODUDWLR V DERXW WKH FRVWV RI GRL J LW PD XDOO                               XW

           ZH UH    RW L WHUHVWHG L      WKHP GRL J WKLV PD XDOO                   -XVW DV

           SODL WLIIV DUH UHTXLUHG WR GR L            UHVSR VH WR D           XPEHU RI

           GLVFRYHU    UHTXHVWV    ZH UH UX        L J UHSRUWV WR ILJXUH RXW KRZ WR

           SXOO L IRUPDWLR       RXW     $ G L     WKH FR WH W RI WKLV FDVH D G

           WKHVH LVVXHV                LV VRPHWKL J WKDW WKH SDUWLHV DUH

           URXWL HO    DEVRUEL J

                        6R     RX N RZ    DJDL      ZH MXVW WKL N LW V YHU

           UHOHYD W     ,W V DOO L       R H GDWDEDVH        D G ZH ZRXOG OLNH LW

           SURGXFHG     $ G ZH ZRXOG OLNH WKHP            LI WKH     DUH      RW JRL J WR

           SURGXFH UHYH XH L IRUPDWLR            ZKLFK ZH GR        W WKL N WKH          KDYH

           DUWLFXODWHG WKDW WKH        ODFN   ZH ZRXOG OLNH WKHP WR SURGXFH DW




                                                     1RU D     /L   OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 11 of 21 PageID# 2773



           OHDVW WKLV ELOOL J L IRUPDWLR              D G EH KHOG WR                   EH KHOG WR

           WKH SURSRVLWLR       RI WKDW V ZKDW LW UHFHLYHG L                    UHYH XH

                         7     &2857     2ND

                         05       5$.     7KD N       RX    RXU        R RU

                         7     &2857     7KD N    RX

                          LUVW KHOS PH X GHUVWD G WKH GLIIHUH FH EHWZHH                               WKH

           ELOOL J D G WKH UHYH XH DUJXPH W

                         06     2/,19 $8;        HV        RXU   R RU         6R ,&206 LV &R             V

           VXEVFULEHU PD DJHPH W V VWHP               7KH UHFRUGV WKDW WKH SODL WLIIV

           DUH VHHNL J        WKLV LV    RW WKH NL G RI UHSRUW WKDW &R                        FRXOG UX

           ,W GRHV    W WUDFN UHYH XH R          D SHU VXEVFULEHU EDVLV                       6R LW

           GRHV   W KDYH D EXVL HVV         HHG WR UX          WKDW W SH RI UHSRUW L                  WKH

           RUGL DU    FRXUVH

                         6R DV LV GHVFULEHG L          WKH -DUFKRZ GHFODUDWLR                      WKLV

           ZRXOG UHTXLUH       WR GR WKLV L       D    DXWRPDWHG ZD                    DXWRPDWHG ZD

           KLUL J D      RXWVLGH H JL HHU WR FRPH L              D G ZULWH FRGH WR FUHDWH

           WKLV VSHFLDO UHSRUW WKH          DUH VHHNL J

                         7     &2857     , PHD        RX KDYH JRW WKH L IRUPDWLR

           LW V MXVW KRZ DUH       RX JRL J WR DFFHVV LW                 2ND

                         6R ZKDW , P WU L J WR IL G RXW LV                      RX N RZ         ZKDW V

           WKH ZRUG JDPH EHWZHH         ELOOL J D G UHYH XH"                 , PHD       LI , FDOOHG

           &R   XS ULJKW       RZ D G LI , KDG D &R            DFFRX W D G , JDYH WKHP P

           DFFRX W    XPEHU     WKH     FRXOG SXOO XS VRPHWKL J WKDW KDG                       ,

           DVVXPH    P   ELOOL J L IRUPDWLR           WKDW ZRXOG L FOXGH ZKDW ZDV ,

           ELOOHG D G ZKHWKHU WKRVH ELOOV ZHUH SDLG                     ULJKW"




                                                       1RU D      /L    OO    2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 12 of 21 PageID# 2774



                        06     2/,19 $8;         RXU    R RU      WKHUH LV          DV GHVFULEHG

           L    WKH GHFODUDWLR        WKHUH LV WKH OHGJHU VHFWLR                RI ,&206

                        7     &2857     5LJKW

                        06     2/,19 $8;      $ G LW GRHV FR WDL                L    DGGLWLR       WR

           WKH DPRX W ELOOHG        FHUWDL   DFFRX W UHFHLYDEOH L IRUPDWLR                       OLNH

           GHELWV D G FUHGLWV

                        $ G P    X GHUVWD GL J LV WKDW WR FUHDWH WKH UHSRUW

           WKDW SURFHVVHG DOO WKDW L         D PHD L JIXO ZD               WR VKRZ ZKDW ZDV

           DFWXDOO    SDLG YHUVXV ZKDW ZDV ELOOHG               LV D PRUH FRPSOLFDWHG

           SURFHVV D G PRUH L YROYHG SURFHVV

                        7     &2857     ,V WKHUH D         JH HULF L IRUPDWLR               DV WR

           &R   UHFHLYHV        SHUFH W RI LWV ELOOL JV"              , PHD         LI WKLV LV D

           VLWXDWLR   ZKHUH      RX UH JRL J WR WU             D G PDNH VRPH          RX N RZ

           FXWH DUJXPH W WKDW WKH        ZHUH R O         ELOOHG D G WKDW GRHV              W

           L GLFDWH ZKDW ZH DFWXDOO          JRW DV UHYH XHV           , ZD W WKHP WR KDYH

           VRPH JH HULF L IRUPDWLR         WKH    FD      XVH WR VD          RND      WKH    R O

           JDYH XV WKH ELOOL J L IRUPDWLR               EXW KLVWRULFDOO             &R      RX

           N RZ    JHWV PR H    L     WKH GRRU IRU             SHUFH W RI LWV ELOOL JV              RU

                SHUFH W RI LWV ELOOL JV         RU ZKDWHYHU LW DFWXDOO                     WKH

           UHDOL DWLR       UDWH IRU LWV ELOOL JV IRU VXEVFULEHUV

                        ,V WKHUH WKDW NL G RI L IRUPDWLR                   DYDLODEOH"

                        06     2/,19 $8;         RU WKH WLPH SHULRG DW LVVXH                     RXU

            R RU   , DP MXVW      RW VXUH LI WKH          KDYH WKDW        WKDW L IRUPDWLR

           DERXW SHUFH WDJHV RI GROODUV WKH               FROOHFW RII RI WKH ELOOL J

           L IRUPDWLR        2II WKH ELOOV       WKH DPRX WV ELOOHG




                                                       1RU D     /L   OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 13 of 21 PageID# 2775



                        7     &2857     :HOO    WKDW V WKH NL G RI L IRUPDWLR                       WKDW

            RX ZRXOG WKL N ZRXOG URXWL HO             EH ORRNHG DW D G D DO                  HG E

           WKH EXVL HVV SHRSOH ZLWKL           WKH RUJD L DWLR             ZRXOG      W LW"

                        06     2/,19 $8;       ,W FHUWDL O           PD      RXU     R RU

                        7     &2857     2ND      $OO ULJKW            6R WKH ELOOL J

           L IRUPDWLR        KHOS PH X GHUVWD G ZKDW WKH VLWXDWLR                    LV ZLWK

           WKDW      RX KDYH WR SD      VRPHERG                      WR SUHSDUH VRPH W SH RI

           VFULSW RU SURJUDP RU SURJUDP WR UX                 WR JHW WKLV L IRUPDWLR

           IURP WKH GDWDEDVH WKDW         RX KDYH PDL WDL HG               2ND "

                        06     2/,19 $8;       7KDW V FRUUHFW              RXU      R RU      $ G ZH

           WKL N WKDW        FRX VHO WDONHG DERXW WKH UHOHYD FH RI WKLV

           L IRUPDWLR        :H WKL N WKDW WKH         DUH MXVW ZUR J DERXW WKH

           YLFDULRXV OLDELOLW         LVVXH    9LFDULRXV OLDELOLW                UHTXLUHV ULJKW

           DELOLW    WR FR WURO       D G D GLUHFW IL D FLDO EH HILW

                        7KHUH LV      R GLVSXWH WKDW &R          ELOOV IRU LWV VHUYLFHV

           LWV , WHU HW VHUYLFH         7KH DPRX W LW ELOOHG WR HDFK RI WKHVH

                    VXEVFULEHUV LV       RW UHOHYD W WR WKH GLUHFW IL D FLDO

           EH HILW SUR J RI YLFDULRXV

                        $ G L      OLJKW RI WKH PDUJL DO UHOHYD FH D G WKH IDFW

           WKDW &R   FD      RW FUHDWH WKHVH UHSRUWV L               WKH RUGL DU           FRXUVH D G

           LV JRL J WR KDYH WR KLUH D          H JL HHU WR JR L              D G ZULWH D

           VFULSW WR H WUDFW LW        ZH WKL N LW V           RW DSSURSULDWH

                        7     &2857     2ND      :KDW DERXW WKH WLPH SHULRG                     RXU

           DUJXPH W R       WKDW

                        06     2/,19 $8;        RXU    R RU      WKH       UH DVNL J IRU WKH




                                                      1RU D     /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 14 of 21 PageID# 2776



           L IRUPDWLR         IRU PRUH WKD    HLJKW     HDUV     IURP                WR WKH

           SUHVH W      ,I      RXU   R RU LV L FOL HG WR RUGHU LW                   ZH WKL N WKDW

           WKH FODLPV SHULRG LV WKH UHOHYD W WLPH SHULRG                         7KH        UH VD L J

           LW V UHOHYD W WR GDPDJHV             :KDW &R        ELOOHG WKHVH VXEVFULEHUV

           EHIRUH RU DIWHU WKHLU FODLPV SHULRG FD                     W SRVVLEO       EH UHOHYD W

           WR VWDWXWRU         GDPDJHV RU DFWXDO GDPDJHV

                          7     &2857    :HOO    ZK    ZRXOG      W         LI L      IDFW        RX

           VKRXOG KDYH WHUPL DWHG D FXVWRPHU L                 OHW V VD          -D XDU      RI

           EDVHG R        RX N RZ        RU      RU        GLIIHUH W FRPSODL WV                    $ G

            RX N RZ       RX GHFLGHG WKDW         RX N RZ       ZH     HHG WR NHHS HYHU

           FXVWRPHU       $ G     RX N RZ     WKDW FXVWRPHU LV FR WL XL J WR SD

           &R    PR H     RZ    ZK    ZRXOG   W WKDW      WR VRPH H WH W             FRPH L WR

           SOD    DV WR        RX N RZ   LW ZDV LPSRUWD W IRU               RX    RW WR WHUPL DWH

           WKLV FXVWRPHU EHFDXVH          RX ZD WHG WKDW UHYH XH VWUHDP JRL J L

           WKH IXWXUH"

                          06     2/,19 $8;      :HOO      RXU     R RU       WKDW FD         W

           SRVVLEO      EH UHOHYD W WR GDPDJHV            7KH    FD     W VHHN              WKH    FD    W

           VKRZ

                          7     &2857    :K    ZRXOG    W LW JR WR ZLOOIXO HVV"                    0

           ZLOOIXO DFW VR WKDW , FRXOG JHW WKLV UHYH XH VWUHDP IRU IRXU RU

           ILYH PRUH      HDUV    RU ZKDWHYHU WKH VWD GDUG L GXVWU                    UDWH LV

           WKDW     RX N RZ      VRPHERG      GRHV    W FKD JH WKHLU , WHU HW VHUYLFH

           RU WKHVH NL GV RI SURYLGHUV           ZK     GRHV     W WKDW FRPH L WR SOD                   DV

           WR ZLOOIXO HVV"

                          06     2/,19 $8;       HFDXVH         RXU     R RU WKH VWD GDUG IRU




                                                       1RU D     /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 15 of 21 PageID# 2777



           ZLOOIXO HVV LV ZKHWKHU &R              ZDV DZDUH WKDW LWV DFWLR V ZLWK

           UHVSHFW WR WKH SODL WLIIV              ZRUNV FR VWLWXWHG L IUL JHPH W                  $ G

           ZKHWKHU LW ZDV UHFHLYL J UHYH XH IURP WKHVH VXEVFULEHUV DW

           LVVXH    HDUV EHIRUH RU      HDUV DIWHU WKH FODLPV SHULRG LV                      RW

           UHOHYD W WR WKDW L TXLU

                        7     &2857     2ND         7KH VFULSW WKDW ZRXOG EH ZULWWH

           WR GR WKLV       ZRXOG LW SURGXFH             , PHD          RX PDGH VRPH FRPPH W

           DERXW    RX R O    KDYH WKLV PR WKO               :RXOG WKLV EH PR WKO

           L IRUPDWLR        RU TXDUWHUO      L IRUPDWLR           RU ZKDW V WKH SURFHVV

           WKDW    RX ZRXOG D WLFLSDWH WKDW L IRUPDWLR                   EHL J JH HUDWHG"

                        06     2/,19 $8;          ,I WKH         LI ZH UH ZULWL J D VFULSW

           , WKL N LW FRXOG EH HLWKHU PR WKO                 RU D       XDOO    EHFDXVH WKH

           VFULSW FRXOG UROO LW XS E               HDU

                        7     &2857     2ND         $OO ULJKW           /HW PH KHDU IURP WKH

           SODL WLII DERXW WKH WLPH SHULRG L IRUPDWLR                        D G ZKHWKHU      HDUO

           RU      , DVVXPH     RX ZRXOG ZD W LW                 RX ZD W LW TXDUWHUO           D G

            HDUO     , GR     W       , DP    RW VXUH ZK         LI     RX JRW LW TXDUWHUO

           ZK     RX ZRXOG     HHG LW WR EH TXDUWHUO             D G     HDUO

                         XW , DVVXPH         RX ZRXOG ZD W LW R              D PR WKO       EDVLV DV

           RSSRVHG WR D       HDUO    EDVLV       LV WKDW ULJKW"

                        05        5$.        HV     RXU     R RU         LYH    WKDW LW V MXVW

           SXOOL J LW RXW RI D GDWDEDVH             LW V         LW ZLOO EH PRUH XVHIXO DW

           D WULDO IRU XV WR EH DEOH WR VOLFH D G GLFH WKH GDWD GLIIHUH W

           ZD V    $ G LI LW MXVW ZD WV WR JLYH XV D UHSRUW JLYL J

           JLYL J WKH GDWD PR WKO            WKDW V DEVROXWHO            IL H ZLWK XV




                                                         1RU D     /L   OO   2 5 86   ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 16 of 21 PageID# 2778



                         RXU    R RU    WKHUH DUH VHYHUDO VWDWHPH WV , ZRXOG OLNH

           WR UHVSR G WR       EXW LI   RXU     R RU LV DOUHDG                L FOL HG WR IL G

           WKDW WKH L IRUPDWLR         LV UHOHYD W     , ZR          W    HHG WR VSHDN WR

           WKDW

                       7    &2857       :HOO    WKH WLPH SHULRG , GR                   HHG WR KHDU

            RX

                       05        5$.      HV     RXU     R RU

                       7    &2857       $ G , FD     X GHUVWD G ZK               D EULHI

           KLVWRULFDO WLPH SHULRG PLJKW EH DSSURSULDWH                        MXVW WR N RZ LI

            RX N RZ    ZKHWKHU WKLV ZDV D        HZ ELJ FXVWRPHU RU D OR J WHUP

           ELJ FXVWRPHU     ZKDWHYHU

                       05        5$.      HV     RXU     R RU

                       7    &2857        XW , P VWLOO D OLWWOH X VXUH DV WR KRZ

           VLJ LILFD W WKH DPRX W LV WR WKH SUHVH W DV RSSRVHG WR ZKHWKHU

           WKDW FXVWRPHU FR WL XHG IRU D           HDU     RU WZR             HDUV     RU VRPHWKL J

           OLNH WKDW

                       05        5$.      HV

                       7    &2857       6R ZK    LV WKH L IRUPDWLR                   JRL J WR     RX

           N RZ   WKH SUHVH W WLPH VLJ LILFD W"

                       05        5$.      HV     RXU     R RU            6R WR EH FOHDU         WKHUH

           DUH WZR LVVXHV R      WKH WLPH SHULRG           7KHUH LV WKH FODLPV SHULRG

           D G WKH    WKHUH LV WKH EHIRUH D G WKH DIWHU

                       7    &2857       5LJKW    ULJKW

                       05        5$.      XW , ZLOO EHJL             ZLWK WKH DIWHU          DV   RXU

            R RU DVNHG




                                                   1RU D        /L       OO   2 5 86   ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 17 of 21 PageID# 2779



                         7     &2857     2ND

                         05        5$.    6R L    WHUPV RI &R          V SURILWV            D G VRUW

           RI LOO JRWWH       JDL V IURP FR WL XL J WR SURYLGH VHUYLFH WR WKHVH

           VXEVFULEHUV LW N HZ ZDV H JDJL J L               L IUL JHPH W             REYLRXVO

           KRZHYHU PXFK PR H        LW NHSW UHFHLYL J            RX N RZ          WKRVH

           LOO JRWWH     JDL V GLG       W VWRS DW WKH H G RI RXU FODLPV SHULRG

                          RX N RZ      KDG LW WHUPL DWHG WKDW VXEVFULEHU                       ,

           PHD     &R   LV IUHH WR PDNH ZKDWHYHU DUJXPH WV LW ZD WV WR PDNH

           DW D WULDO DERXW RXU XVH RI WKH UHYH XH L IRUPDWLR                          EHL J WRR

           H SD VLYH RU       RW    7KDW UHDOO     LV D TXHVWLR             IRU WULDO

                          XW LI      RX N RZ     LI &R    GLG         W WHUPL DWH D FXVWRPHU

           D G WKH      WKDW FXVWRPHU FR WL XHG IRU D RWKHU WZR                      HDUV     RU

           FR WL XHG WR WKH SUHVH W GD            WKDW V DOO LOO JRWWH                 UHYH XH

           WKDW &R      VKRXOG     W KDYH UHFHLYHG       D G VSHDNV WR LWV SURILWV                   DV

           ZHOO DV WKH        HHG WR GHWHU &R

                         7     &2857     :HOO    UHYH XH D G SURILWV DUH WZR

           GLIIHUH W WKL JV

                         05        5$.     HV     RXU     R RU

                         7     &2857     $ G     RX N RZ         D G , P             ZHOO     NHHS

           JRL J

                         05        5$.    :HOO       R    VXUH         $ G LW V FHUWDL O

           H WLWOHG WR FRPH L          D G WU    D G VD     KHUH LV ZKDW ZH DFWXDOO

           PDGH R    WKHVH VXEVFULEHUV           RW WKH JURVV UHFHLSWV

                          XW HYH     SXWWL J DVLGH ZKHWKHU                  KRZ      RX SURYH

           SURILWV D G WKH L WHUDFWLR            EHWZHH     RIIVHWWL J UHYH XH ZLWK




                                                    1RU D        /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 18 of 21 PageID# 2780



           FRVWV      MXVW WKH    HHG WR GHWHU &R         LW V L FUHGLEO              SRZHUIXO

           LI         RX N RZ    LW VKRZV      RX N RZ         ZKDW &R         ZD WV WR GR LV

           MXVW SURGXFH WKH UDZ DJJUHJDWH DPRX W RI PR H                       LW PDGH IURP

           FHUWDL     GLYLVLR     RI LWV EXVL HVV         $ G WKH          FRPH DW WULDO LW V

           JRL J WR VD      WKDW V RYHUEURDG EHFDXVH LW L FOXGHV ORWV RI

           VXEVFULEHUV ZKR        HYHU L IUL JHG

                         $ G ZKDW ZH ZD W WR GR LV MXVW KDYH WKH L IRUPDWLR

           VKRZL J KRZ &R        UHFHLYHG PR H V IURP WKHVH VXEVFULEHUV LW N HZ

           ZDV H JDJL J L        L IUL JHPH W EXW FKRVH WR NHHS WKHP

                         $ G VR     RX N RZ    ZH MXVW WKL N                  RX N RZ           JRL J

           EDFN HDUOLHU WKD       WKH FODLPV SHULRG           JLYH         RXU       R RU V UXOL J

           R    WKH    RWLFH GDWD EHL J MXVW              UDWKHU WKD                        KDYL J LW

           FRWHUPL RXV ZLWK WKDW         RX N RZ       PDNHV VH VH L             WHUPV RI

           UDWKHU WKD     JRL J EDFN WR          EHFDXVH ZH FD              WKH      VHH        RND

           KHUH LV D VXEVFULEHU       -RK     6PLWK      KHUH LV ZKDW &R              ZDV JHWWL J

           ,W N HZ KH ZDV H JDJHG L         L IUL JHPH W             EXW    HW &R      NHSW

           SURYLGL J VHUYLFH        $ G ORRN DW KRZ WKH UHYH XHV NHSW JURZL J

           PD EH WKURXJK WR WRGD

                         $ G VR    RXU H SHUWV        RX N RZ         PLJKW SURGXFH D UHSRUW

           WKDW FDOFXODWHV WKDW

                         , PHD     WKH UHDVR     ZK    WKH      UH ILJKWL J WKLV VR KDUG

           LV EHFDXVH LW V L FUHGLEO          SUREDWLYH         $ G WKHUH LV                R

           DGGLWLR DO EXUGH            RX N RZ    WKH         UH UX        L J D UHSRUW WR SXOO

           GDWD IURP D GDWDEDVH       D G R FH WKH            UH GRL J WKDW           , PHD           ,

           WKL N WKH UHOHYD FH LV FOHDU




                                                      1RU D     /L    OO    2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 19 of 21 PageID# 2781



                         7     &2857       :HOO     D PR WKO       UHSRUW IRU

           FXVWRPHUV IRU DGGLWLR DO              HDUV     RX N RZ        WDNHV FRPSXWHU WLPH

           WR GR WKDW         , DP    RW VXUH KRZ PXFK FRPSXWHU WLPH

                         05          5$.      HDK

                         7     &2857        XW    , PHD        LW JH HUDWHV D ORW RI

           L IRUPDWLR        WKDW WKH         GRHV WKDW UHDOO            EHDU D         VLJ LILFD W

           EH HILW WR WKH SDUWLHV L              KDYL J ZKDW ZDV                RX N RZ        ZKDW

           WKLV FXVWRPHU ZDV ELOOHG L                     ZKH      RX UH WDONL J DERXW D

           L IUL JHPH W SHULRG WKDW H GHG L

                         05          5$.      HDK       , PHD      , MXVW WKL N               RX N RZ

           ZKH    D     ORRN    LI D FRPSD          WHUPL DWHV P             DFFRX W ZLWK WKHP            ,

           DP OHVV OLNHO       WR SUREDEO         VLJ    XS ZLWK WKHP DJDL

                         $ G WKH ERWWRP OL H LV             WKLV LV DOO UHYH XH &R

           ZRXOG      W UHFHLYH       ,W FD      PDNH LWV DUJXPH WV DW WULDO                   LW FD

           KDYH LWV H SHUWV PDNH LWV DUJXPH W                    EXW DOO WKLV UHYH XH                 ,

           PHD     ZKDW &R     ZD WV WR GR LV WR VD               ORRN        WKLV ZDV D OLPLWHG

           SHULRG RI EDG EHKDYLRU DW RXU FRPSD                          $ G LW ZD WV WR WU            D G

           FDEL    HYHU WKL J L WR MXVW WKLV FODLP SHULRG

                         $ G LW ZD WV WR            RX N RZ       MXVW SURGXFH LWV               DJDL

           LWV RYHUDOO GDWD D G            RW DOORZ XV WR IRFXV R               WKH PR H V LW

           UHFHLYHG IURP WKHVH EDG VXEVFULEHUV                    $ G L       WKH FR WH W RI

           WKLV FDVH     UX     L J D UHSRUW R          MXVW            RX N RZ        UHYH XHV IURP

           WKHVH VXEVFULEHUV          UHDOO      MXVW LV     W          LV    W WKDW GHPD GL J

                         7     &2857       2ND      $OO ULJKW            :HOO     , WKL N ,

           X GHUVWD G ZKDW WKH LVVXHV DUH WKHUH




                                                         1RU D     /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 20 of 21 PageID# 2782



                        , GR WKL N         RX N RZ    , FD        DSSUHFLDWH WKH

           GHIH GD WV    DUJXPH W WKDW WKH      GR    W DJUHH WKLV L IRUPDWLR                    LV

           UHOHYD W     $ G ZKHWKHU LW PDNHV LWV ZD               L WR WKH WULDO RI WKLV

           FDVH ZLOO EH VRPHWKL J IRU -XGJH 2             UDG     WR GHFLGH             XW , GR

           WKL N DW WKLV SRL W L       WLPH LW LV GLVFRYHUDEOH L IRUPDWLR

                        $ G LW LV GLVFRYHUDEOH L IRUPDWLR                WKDW LV DYDLODEOH

           WR &R      7KH PHWKRG WKDW WKH      PDL WDL       LW     LI LW PDNHV LW

           GLIILFXOW IRU WKHP WR JDWKHU WKDW L IRUPDWLR                    WKDW VWLOO

           GRHV    W PDNH LW    RW UHOHYD W L IRUPDWLR

                        $ G WKH LGHD WKDW LW V JRL J WR FRVW                              GRHV     W

           RYHUZKHOP PH      WR EH KR HVW ZLWK       RX      LYH        WKH      DWXUH RI WKLV

           FDVH D G WKH DPRX W WKDW LV EHL J VSH W WR OLWLJDWH WKLV FDVH

           WKDW GRHV    W UHDOO   LPSDFW PH R        WKH SURSRUWLR DOLW                 DUJXPH W

           7KDW     RX N RZ    WKDW NL G RI L YHVWPH W WR JHW UHOHYD W

           L IRUPDWLR    WR SURGXFH L      WKLV FDVH GRHV          W WLS WKH VFDOHV

                        6R , DP JRL J WR UHTXLUH WKDW UHYH XH L IRUPDWLR

           DWWULEXWDEOH        ZHOO   WKDW ELOOL J L IRUPDWLR                    HV

           DWWULEXWDEOH WR HDFK VXEVFULEHU IRU WKH WLPH SHULRG IURP

           WKURXJK            7KDW JLYHV    RX R H    HDU HDUO          GXUL J WKH SHULRG

           D ILYH    HDU SHULRG       , WKL N WKDW JLYHV           RX DW OHDVW D SRL W

           IRU    RXU H SHUWV WR ORRN DW WR VHH           WR JH HUDWH            RX N RZ         ,

           DVVXPH    RXU H SHUWV DUH JRL J WR DOVR WKH                   RX N RZ         RW R O

           WU    WR GR ZKDW WKH   KDYH JRWWH     WR GDWH          EXW ZKDW ZLOO EH JRL J

           L    WKH IXWXUH     $ G WKLV LV      WKDW V H RXJK L IRUPDWLR                   IRU

           WKHP WR GHDO ZLWK




                                                 1RU D       /L    OO   2 5 86    ( 9
Case 1:18-cv-00950-LO-JFA Document 126-2 Filed 04/04/19 Page 21 of 21 PageID# 2783



                        ,W    HHGV WR EH GR H R         D PR WKO       EDVLV          6R WKDW

            HHGV WR EH JH HUDWHG R         D PR WKO         EDVLV      6R LW ZLOO EH IURP

                D PR WKO     EDVLV IURP          WR

                        , DOVR ZD W       RX WR L YHVWLJDWH D G IL G RXW ZKHWKHU

           WKHUH LV DYDLODEOH L IRUPDWLR           FR FHU L J WKH UHDOL DWLR                     UDWHV

           R    ELOOL J L IRUPDWLR       IRU WKDW WLPH SHULRG IURP                         WKURXJK



                        6R WKDW        RX N RZ    ZH GR        W JHW L WR WKLV             RX N RZ

           WKDW ZDV R O      ZKDW ZDV ELOOHG       LW ZDV        W UHDOO        ZKDW ZDV

           UHFHLYHG     7KDW WKHUH FD       EH VRPH JH HUDO FRUUHODWLR                     DV WR

           ELOOL J D G DFWXDO UHFHLSWV IURP WKH FRPSD                      VL FH      RX YH

           L GLFDWHG RU UHSUHVH WHG WR WKH &RXUW WKDW WKH UHYH XH

           L IRUPDWLR       LV PXFK PRUH GLIILFXOW WR REWDL                    2ND

                        $OO ULJKW      LVVXH           RX      HHG WR KHOS PH X GHUVWD G

           ZKDW LW LV UHDOO       LV    RX UH DVNL J IRU R            WKLV           HFDXVH       RX

           N RZ   LI ZH UH WDONL J DERXW HYHU               FRPPX LFDWLR            GHDOL J ZLWK

           HYHU   L IUL JHPH W        WKDW V     RW JRL J WR ZL            D    DUJXPH W

                        05       5$.      HV     VLU

                        7     &2857     $ G VR     , PHD         LW V D OLWWOH X FOHDU WR

           PH     D G       RX N RZ    LW V GLIILFXOW WR RUGHU VRPHWKL J WKDW V

           X FOHDU EHFDXVH , GR         W ZD W WR SXW WKH RWKHU VLGH L                     D

           SRVLWLR    RI FRPL J EDFN D G         RW N RZL J ZKDW LW LV , P

           UHTXLUL J WKHP WR GR          6R WKDW       RX FRPH EDFN D G VD                 WKH

           GLG    W GR ZKDW     RX WROG WKHP WR GR             D G ZH KDYH WR FRPH EDFN L

           D G VD     , L WHUSUHWHG LW DV WKLV              , L WHUSUHWHG LW DV WKDW




                                                       1RU D     /L   OO   2 5 86    ( 9
